Exhibit 10.4

 

EXECUTION VERSION

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (this “Agreement”) is made and entered into this 31st day
of August, 2012, (the “Effective Date”), by and between BEHRINGER HARVARD
HOLDINGS, LLC, a Delaware limited liability company (the “Licensor”), and
BEHRINGER HARVARD REIT I, INC., a Maryland corporation (the “Licensee”).

 

RECITALS

 

WHEREAS, Licensor is the owner of valid and subsisting rights in and to the
service marks “BEHRINGER HARVARD” (U.S. Registration No. 2,947,624) and the
“BEHRINGER HARVARD MISCELLANEOUS CIRCULAR DESIGN LOGO” (U.S. Registration
No. 3,200,214) (referred to herein collectively as the “Licensed Mark”); and

 

WHEREAS, Licensee, Behringer Harvard REIT I Services Holdings, LLC (“Services
Holdings”), Behringer Advisors, LLC (“Advisor”), and HPT Management Services,
LLC (“Property Manager”) have entered into that certain Master Modification
Agreement of even date herewith (the “Modification Agreement”); and

 

WHEREAS, Property Manager and Licensee have entered into that certain Sixth
Amended and Restated Property Management Agreement of even date herewith,
pursuant to the terms of which Property Manager provides certain property
management and other services to Licensee in accordance with the terms and
conditions thereof (the “Property Management Agreement”); and

 

WHEREAS, Licensor desires to permit Licensee to continue to utilize the Licensed
Mark solely in connection with the operation and promotion of Licensee’s real
estate business in substantially the same manner as conducted immediately prior
to the Effective Date (the “REIT Operations”) and as part of Licensee’s
corporate name, in each case on the terms and subject to the conditions set
forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and the Modification Agreement and the transactions
contemplated thereby, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted by the parties to this
Agreement, Licensor and Licensee mutually agree as follows:

 

AGREEMENTS

 

1.                                      Grant of License; Territory.

 

a.             On the terms and subject to the conditions of this Agreement,
Licensor hereby grants to Licensee, for the period specified in Section 5
hereof, a non-exclusive, royalty-free, limited and nontransferable license to
use the Licensed Mark in the United States solely for the purpose of identifying
and promoting the REIT Operations and as a part of Licensee’s corporate name. In
addition, each person or entity directly or indirectly controlled by Licensee on
or after the Effective Date, either through the ownership of voting securities
or otherwise (each such person or entity a “Licensee Subsidiary”), shall have
all of the rights granted to Licensee in this

 

--------------------------------------------------------------------------------


 

Section 1(a), but only during such period that such person or entity is directly
or indirectly controlled by Licensee, either through the ownership of voting
securities or otherwise. Any reference in this Agreement to use of the Licensed
Mark by or other actions of Licensee shall be deemed to include use of the
Licensed Mark by or other actions of any Licensee Subsidiary during such period
that such Licensee Subsidiary is directly or indirectly controlled by Licensee,
either through the ownership of voting securities or otherwise. Licensee shall
be responsible and liable for ensuring that each Licensee Subsidiary complies
with the terms and conditions of this Agreement. All restrictions and
obligations of Licensee hereunder shall also apply to each Licensee Subsidiary,
and Licensee shall cause each Licensee Subsidiary to comply with the foregoing.

 

b.             Licensor expressly reserves all rights with respect to the
Licensed Mark not expressly granted herein. Except as provided in
Section 1(a) with respect to a Licensee Subsidiary, Licensee shall have no right
to sublicense the use of the Licensed Mark to any other person or entity without
the prior written consent of Licensor, which may be withheld or granted in
Licensor’s sole and absolute discretion.

 

2.                                      Acknowledgement of Ownership.

 

a.             Licensee acknowledges the great value of the goodwill associated
with the Licensed Mark and the ownership of the Licensed Mark by Licensor.
Licensee agrees that nothing in this Agreement shall give Licensee any right,
title, or interest in or to the Licensed Mark other than the license rights
granted in this Agreement. Licensee further acknowledges that all goodwill
arising from use of the Licensed Mark by Licensee and any Licensee Subsidiary
shall inure exclusively to the benefit of Licensor. All artwork, designs,
stylized logotypes or other presentation materials whatsoever including the
Licensed Mark or any elements thereof, and all copies and extracts thereof
shall, notwithstanding their invention or use by Licensee, be and remain the
sole property of Licensor. Nothing in this Agreement shall be construed to
prevent Licensor from granting any other licenses for the use of the Licensed
Mark or from utilizing the Licensed Mark, or any variation thereof, in any
manner whatsoever.

 

b.             Licensee agrees that it shall not attack the title of Licensor to
the Licensed Mark, the validity of the Licensed Mark, or the validity of this
Agreement. Licensee further agrees that it shall not at any time commence any
opposition or cancellation proceeding regarding the Licensed Mark, or any other
similar mark of Licensor, with the U.S. Patent and Trademark Office or any other
agency that registers trademarks, commence any civil proceeding for damages or
injunctive relief or make any other legal claim that would, directly or
indirectly, hinder the value of or the Licensor’s ownership or use of the
Licensed Mark or prevent the U.S. Patent and Trademark Office or any other
agency that registers trademarks from issuing a trademark registration to
Licensor for the Licensed Mark, or any variations thereof, or from renewing any
trademark registration for the Licensed Mark, or any variations thereof.

 

c.             Licensee shall not register or attempt to register the Licensed
Mark alone or as part of its own trademark, service mark, Internet domain name,
copyright, assumed name or trade name (except as may be otherwise required by
applicable law in connection with Licensee’s REIT Operations during the term of
this Agreement), nor shall Licensee use in such

 

2

--------------------------------------------------------------------------------


 

manner or attempt to register any name or designation confusingly similar to the
Licensed Mark as determined in Licensor’s sole and absolute discretion.

 

d.             Licensee may not use the Licensed Mark in any manner that
disparages Licensor, the Licensed Mark, Licensor’s products or services, or in
any manner which, in Licensor’s reasonable judgment, may diminish or otherwise
damage Licensor’s goodwill in the Licensed Mark or Licensor’s business
reputation.

 

e.             The provisions of this Section 2 shall survive the expiration or
termination of this Agreement for any reason.

 

3.                                      Quality Control.

 

a.             Licensee shall use the Licensed Mark solely as permitted in
Section 1(a) above in a manner that will reasonably protect Licensor’s rights
and goodwill therein, and will comply with all reasonable and customary
trademark usage guidelines delivered to Licensee by Licensor from time to time,
including those regarding the use of notices, legends, or markings that may be
required by Licensor in order to give customary notice of ownership, including
those provided in Section 4 hereof.

 

b.             Licensee shall, upon Licensor’s reasonable request: (i) permit
Licensor to inspect the manner in which the Licensee exercises the rights
granted hereunder to use the Licensed Mark, and (ii) make available for
Licensor’s inspection, at reasonable times and after reasonable notice from
Licensor, all of Licensee’s materials relating to or displaying the Licensed
Mark or any elements thereof.

 

c.             Licensee agrees that the products and/or services offered in
connection with the Licensed Mark shall be sold and/or distributed in accordance
with all Federal, State and local laws.

 

d.             If at any time the Licensee’s promotional materials, documents or
signage bearing the Licensed Mark do not meet the quality standards described in
this Section 3, Licensor shall have the right to require the Licensee to
discontinue any and all such nonconforming uses of the Licensed Mark immediately
upon notice whereupon Licensee agrees to use its best efforts to cease all such
nonconforming uses immediately.

 

4.                                      Protection of Licensed Mark.

 

a.             Each time the Licensed Mark is used on any product, document,
signage, exterior display or other printed or tangible material or on the
Internet, Licensee shall legibly include either the trademark or service mark
notice “TM” or “SM”, as appropriate, or the Federal registration notice ®, if
applicable, if directed to do so by Licensor, adjacent to the first prominent
use of the Licensed Mark therein or thereon.

 

b.             When directed by Licensor to do so, Licensee shall include the
following notice on any packaging, product, advertising, or promotional
materials incorporating the Licensed Mark presented in any medium now known or
hereafter created:

 

3

--------------------------------------------------------------------------------


 

“BEHRINGER HARVARD” is a service mark of Behringer Harvard Holdings, LLC.

 

c.             Licensee agrees to provide Licensor with such assistance as
Licensor may reasonably require, at Licensor’s cost and expense, in the
procurement or maintenance of any protection, or the enforcement, of Licensor’s
rights to the Licensed Mark or any similar mark.

 

d.             Licensee agrees that at all times during the term of this
Agreement it will diligently and continuously cause to be promoted and rendered
the REIT Operations as set forth in Section 1 hereof. Licensor shall not be
under any obligation whatsoever to utilize the Licensed Mark or any variation
thereof.

 

5.                                      Term.

 

This Agreement shall continue in force and effect from the Effective Date and
shall automatically terminate upon the expiration or termination of the Property
Management Agreement for any reason, unless terminated earlier as provided for
herein.

 

6.                                      Termination.

 

a.             If Licensee breaches in any material respect or otherwise fails
to perform in any material respect any of its obligations hereunder, Licensor
shall have the right to terminate this Agreement upon ninety (90) days prior
written notice to Licensee, but only in the event such failure of performance is
not cured to Licensor’s satisfaction within such ninety (90) day period. Such
termination of this Agreement shall be without prejudice to any rights or
remedies that Licensor may otherwise have against Licensee, which rights and
remedies shall survive any such termination.

 

b.             If at any time during the term of this Agreement Licensee
(i) ceases to conduct the REIT Operations under the Licensed Mark or (ii) fails
to perform its obligation to nominate or elect/appoint two directors designated
by Licensor to the board of directors of Licensee pursuant to Section 6.4 of the
Modification Agreement, Licensor, in addition to all other remedies available to
it hereunder, may immediately terminate this Agreement by giving written notice
of termination to Licensee.

 

c.             If Licensee files a petition in bankruptcy or is adjudicated
bankrupt or if a petition in bankruptcy is filed against Licensee or if it
becomes insolvent, or makes an assignment for the benefit of its creditors or an
arrangement pursuant to any bankruptcy law, or if Licensee liquidates or
discontinues its business or if a receiver is appointed for it or its business,
or if the shares of Licensee are listed on a national securities exchange, or in
the event of a Change of Control (as defined below) of Licensee, the license
hereby granted and this Agreement shall automatically terminate forthwith
without any notice whatsoever being necessary. In the event this Agreement is
terminated by Licensor pursuant to this Section 6(c), Licensee, its receivers,
representatives, trustees, agents, administrators, successors and/or assigns
shall have no right to sublicense, sell, exploit or in any way deal with or in
or use the Licensed Mark or any variation thereof, except with and under the
special consent and instructions of Licensor in writing, which they shall be
obligated to follow. “Change of Control” shall mean, with respect to the
Licensee, any event or series of related events (including, without limitation,
issue, transfer or other disposition of shares of Equity Interests (as defined
below) of the Licensee, merger, share

 

4

--------------------------------------------------------------------------------


 

exchange or consolidation) after which (a) any person is or becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended), directly or indirectly, of Equity Interests representing
greater than 50% of the combined voting power of the then outstanding Equity
Interests of the Licensee and (b) the beneficial owners, directly or indirectly,
of Equity Interests of the Licensee immediately prior to such event or series of
related events have less than 50% of the combined voting power of the surviving
entity after such event or series of events; in addition, any event that causes,
directly or indirectly, any person other than the Licensee to become the
beneficial owner of greater than 50% of the Equity Interests of Behringer
Harvard Operating Partnership I LP, a Texas limited partnership, shall be deemed
a Change of Control of the Licensee. “Equity Interests” shall mean (i) with
respect to a corporation, as determined under the laws of the jurisdiction of
organization of such entity, shares of capital stock (whether common, preferred
or treasury), (ii) with respect to a partnership, limited liability company,
limited liability partnership or similar person, as determined under the laws of
the jurisdiction of organization of such entity, units, interests, or other
partnership or limited liability company interests, or (ii) any other equity
ownership.

 

d.             Upon expiration or termination of this Agreement for any reason,
Licensee agrees: (i) to, within a reasonable time but not to exceed ninety (90)
days, discontinue all use of the Licensed Mark and any name confusingly similar
thereto; (ii) to, within a reasonable time but not to exceed ninety (90) days,
delete, remove or cover-over all references to the Licensed Mark, or any
confusingly similar variation thereof, in all of Licensee’s printed materials,
signage or other exterior displays, and on the Internet; (iii) to not
thereafter, directly or indirectly, identify itself in any manner as a licensee
of Licensor or publicly identify itself as a former licensee of Licensor;
(iv) to cooperate reasonably with Licensor to ensure that all rights in the
Licensed Mark and the related goodwill remain the property of Licensor and to
execute any instruments requested by Licensor to accomplish or confirm the
foregoing; (v) that all rights granted to Licensee hereunder shall forthwith
revert to Licensor without consideration other than the mutual covenants and
considerations of this Agreement, and without notice; (vi) to cease to conduct
any business, including, without limitation, the REIT Operations, under or to
otherwise use the names “HARVARD” or “BEHRINGER” or any confusingly similar
terms and to use its best efforts to change the corporate name of Licensee to a
name that does not contain the terms “HARVARD” or “BEHRINGER” or any confusingly
similar terms which may, directly or indirectly in the sole discretion of
Licensor, indicate a continuing relationship between, or sponsorship of,
Licensee by Licensor or any of Licensor’s Affiliates; and (vii) to deliver to
Licensor or destroy within ninety (90) days from the date of termination any and
all artwork, designs, stylized logotypes or other electronic or intangible
presentation materials whatsoever including the Licensed Mark or any elements
thereof prepared by or for Licensee, and all copies and extracts thereof.

 

e.             Licensee acknowledges that its failure to cease the use and
display of the Licensed Mark, or any variation thereof, after the applicable
period during which such use or display is permitted hereunder following the
termination or expiration of this Agreement will result in immediate and
irremediable damage to Licensor and to the rights of any current or subsequent
licensee. Licensee acknowledges and admits that there is no adequate remedy at
law for such failure to cease such use, and Licensee agrees that in the event of
such failure Licensor shall be entitled to equitable relief by way of temporary
and permanent injunction and temporary restraining order and such other further
relief as any court with jurisdiction may deem just and

 

5

--------------------------------------------------------------------------------


 

proper. Resort to any remedies referred to herein shall not be construed as a
waiver of any other rights and remedies to which Licensor is entitled under this
Agreement or otherwise.

 

7.                                      Third-Party Infringement Proceedings.

 

Licensee agrees to promptly notify Licensor of any unauthorized use of the
Licensed Mark or any confusingly similar variation thereof by third parties of
which Licensee becomes aware. Licensor shall have the sole right but not the
obligation to pursue through negotiations, litigation, or other dispute
resolution procedure (“Litigation Rights”) any and all of its rights in the
Licensed Mark against any third party. Licensor’s exercise of such Litigation
Rights shall be in its sole discretion and shall be at its sole cost and
expense. Licensor shall have no duty to defend Licensee or itself or pursue any
actual infringement arising out of any actions by a third party. All recoveries
received by Licensor in pursuing its Litigation Rights, if any, shall be the
sole property of Licensor. Licensee will cooperate with Licensor with respect to
any Litigation Rights, as reasonably requested by Licensor and at Licensor’s
cost and expense.

 

8.                                      Representations and Warranties.

 

a.             Licensor represents and warrants that this Agreement will not
violate any prior licenses or rights to use the Licensed Mark granted by
Licensor to any third party.

 

b.             Each party hereto hereby represents and warrants to the other
that such party has the corporate, company or partnership power and authority,
as applicable, to execute and deliver this Agreement and to perform its
obligations hereunder, and that the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate, company or
partnership action.

 

9.                                      Indemnification.

 

a.             Licensee hereby agrees to indemnify and hold Licensor harmless
from and against any and all claims, suits, liabilities, judgments, and
expenses, arising at law or in equity, attributable, in whole or in part, to:
(i) the Licensee’s use of the Licensed Mark in violation of this Agreement or of
any trademark usage guidelines provided to Licensee by Licensor or (ii) the
marketing, promotion, advertisement, distribution, or sale by Licensee of any
product or service under the Licensed Mark. Moreover, Licensee hereby further
agrees to tender to Licensor the defense of any and all such claims, actions and
lawsuits that may be brought against Licensor arising out of, or related to, the
wrongful use of the Licensed Marks by the Licensee and the Licensee shall pay
all fees and expenses (including all reasonable attorneys’ and expert witnesses’
fees and costs of suit) incurred in connection with defending all of these
claims, actions and lawsuits; provided that payment of fees and expenses with
respect to Third-Party Infringement Claims shall be governed by
Section 9(b) below. Licensor shall control such defense with counsel of its
choice, however, Licensee shall have the right to participate in such defense at
its own cost and expense and Licensee shall provide reasonable cooperation to
Licensor and its counsel with respect thereto; provided that in no event may
Licensor settle any claim, action or lawsuit in which the Licensee or a Licensee
Subsidiary is a named defendant without the consent of the Licensee, which
consent shall not be unreasonably withheld, conditioned or delayed. Licensor
shall also have the independent right to take any action it may

 

6

--------------------------------------------------------------------------------


 

deem necessary, in its sole discretion, to protect and defend itself against any
threatened action arising out of the business of Licensee or any actions or
activity by Licensee, including Licensee’s use of the Licensed Mark or any goods
or services distributed or sold under the Licensed Mark.

 

b.             Licensor hereby agrees to indemnify and hold Licensee harmless
from and against any and all claims, suits, liabilities, judgments, and
expenses, arising at law or in equity, arising out of or in connection with any
claims that the Licensee’s use of the Licensed Mark as permitted hereunder
infringes the United States trademark rights of a third party (“Third-Party
Infringement Claims”); provided that (i) Licensee’s use of the Licensed Mark is
in strict accordance with this Agreement, (ii) Licensee notifies Licensor of
such Third-Party Infringement Claim promptly after Licensee learns of such
Third-Party Infringement Claim, (iii) Licensor has exclusive control over the
defense or settlement of any proceedings related to such Third-Party
Infringement Claim, (iv) Licensee provides Licensor such assistance in relation
to such proceedings as Licensor may reasonably request, and (v) Licensee
complies with any settlement or court order arising from such proceedings,
including any settlement or order that requires a change to Licensee’s use of
the Licensed Mark. Licensor shall have the right to terminate Licensee’s right
to use the Licensed Mark, without further liability to Licensee, if Licensor
determines, in good faith, that it may not prevail with respect to such
Third-Party Infringement Claim. Licensee shall have the right to participate in
the defense and settlement negotiations relating to any Third-Party Infringement
Claim at its own cost and expense.

 

c.             The provisions of this Section 9 shall survive any expiration or
termination of this Agreement for any reason.

 

10.                               Limitation of Liability.

 

Licensor shall not be liable to Licensee for lost profits, lost business
opportunities, or any other indirect, special, punitive, incidental or
consequential damages arising out of or related to this Agreement, even if
Licensor has been advised of the possibility of such damages. The provisions of
this Section 10 shall survive the expiration or termination of this Agreement
for any reason.

 

11.                               Miscellaneous.

 

a.             Assignment. Licensee shall have no right to assign any of its
rights under this Agreement or delegate any of its duties hereunder to another
person or legal entity without the prior written consent of Licensor, which may
be withheld in Licensor’s sole discretion. Any attempt to assign or delegate
this Agreement, or any of the rights, licenses or duties set forth herein, shall
be void ab initio and convey no rights or interests in the Licensed Mark.
Licensor shall have the right, in its sole discretion, to assign any of its
rights or duties under this Agreement and all of its right, title, and interest
in the Licensed Mark to another person or legal entity. Notwithstanding anything
to the contrary herein, this Section 11(a) shall not limit the rights granted in
Section 1(a) with respect to a Licensee Subsidiary.

 

b.             Notices. Any notice, report, approval, authorization, waiver,
consent or other communication (each, a “Notice”) required or permitted to be
given hereunder shall be in writing

 

7

--------------------------------------------------------------------------------


 

and shall be deemed given or delivered: (i) when delivered personally; (ii) one
business day following deposit with a recognized overnight courier service that
obtains a receipt, provided such receipt is obtained, and provided further, that
the deposit occurs prior to the deadline imposed by such service for overnight
delivery; (iii) when transmitted, if sent by electronic mail, provided a read
receipt is delivered to the sender, in each case provided such communication is
addressed to the intended recipient thereof as set forth below:

 

(i)        to Licensee:

Behringer Harvard REIT I, Inc.
17300 Dallas Parkway
Suite 1010
Addison, Texas 75248
Attention:   Telisa Webb Schelin, Esq.

Fax: (214) 365-7112

Email: tschelin@behringerharvard.com

 

With a copy to (which shall not constitute notice):

 

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention:     Peter M. Fass

                     James P. Gerkis

Fax: (212) 969-2900

Email:          pfass@proskauer.com

                     jgerkis@proskauer.com

 

 

and:

 

 

Michael J. Choate

Shefsky & Froelich, Ltd.

111 East Wacker, Suite 2800

Chicago, Illinois 60601

Fax: (312) 275-7554

Email: mchoate@shefskylaw.com

 

 

(ii)        to Licensor:

Behringer Harvard Holdings, LLC
15601 Dallas Parkway
Suite 600
Addison, Texas 75001
Attention:    Robert S. Aisner

Fax: (214) 655-1610

Email: baisner@behringerharvard.com

 

8

--------------------------------------------------------------------------------


 

With copies (which shall not constitute notice):

 

 

15601 Dallas Parkway
Suite 600
Addison, Texas 75001

Attention: Stanton P. Eigenbrodt

Fax: (214) 655-1610

Email: seigenbrodt@behringerharvard.com

 

 

and:

 

 

Jenner & Block LLP

 

353 North Clark Street

 

Chicago, Illinois 60654

 

Attention:             Donald E. Batterson

 

                             Jeffrey R. Shuman

 

Fax: (312) 923-2707

 

Email:                   dbatterson@jenner.com

 

                              jshuman@jenner.com

 

Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this
Section 11(b). The failure of any party to give notice shall not relieve any
other party of its obligations under this Agreement except to the extent that
such party is actually prejudiced by such failure to give notice.

 

c.             Independent Contractors. The parties acknowledge and agree that
they are dealing with each other hereunder as independent contractors. Nothing
contained in this Agreement shall be interpreted as constituting either party
the joint venturer or partner of the other party or as conferring upon either
party the power or authority to bind the other party in any transaction with
third parties.

 

d.             Attorneys’ Fees. In the event of any action, suit, or proceeding
brought by either party to enforce the terms of this Agreement, the prevailing
party shall be entitled to receive its costs, expert witness fees, and
reasonable attorneys’ fees and expenses, including costs and fees on appeal.

 

e.             Waivers, Cumulative Remedies and Amendments. This Agreement may
be amended, modified, superseded, or canceled, and the terms and conditions
hereof may be waived only by a written instrument signed by each of the parties
hereto or, in the case of a waiver, by the party waiving compliance. No delay on
the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right hereunder, nor any single or partial exercise of any rights
hereunder, preclude any other or further exercise thereof or the exercise of any
other right hereunder. Unless expressly set forth herein to the contrary, either
party’s election of any remedies provided for in

 

9

--------------------------------------------------------------------------------


 

this Agreement shall not be exclusive of any other remedies available hereunder
or otherwise and all such remedies shall be deemed to be cumulative.

 

f.              Approval. Any approval given by Licensor to Licensee under the
terms of this Agreement shall not constitute a waiver of any of Licensor’s
rights or Licensee’s duties under any provision of this Agreement, other than
with respect to the provision for which such specific approval was provided,
subject to the other provisions hereof.

 

g.             Survival. Upon the termination of this Agreement for any reason,
those Sections that by their express terms or which by their nature should be
deemed to survive the termination of this Agreement shall survive the
termination of this Agreement.

 

h.             Governing Law and Validity. The parties agree that the laws of
the State of Texas shall govern the interpretation and enforcement of this
Agreement, without giving effect to choice of law rules. If any provision of
this Agreement is held to be void, invalid or inoperative, such event shall not
affect any other provisions herein, which shall continue and remain in full
force and effect as though such void, invalid or inoperative provision had not
been a part hereof.

 

i.              No Presumption Against Drafter. Each of the parties has jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties, and no
presumptions or burdens of proof shall arise favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

j.              Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the Licensed Mark and
related subject matter and supersedes all prior agreements and understandings,
oral and written, between the parties hereto with respect to such matters.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

 

 

LICENSOR:

 

 

 

BEHRINGER HARVARD HOLDINGS, LLC

 

 

 

 

 

By:

/s/ M. Jason Mattox

 

 

Name:

M. Jason Mattox

 

 

Title:

Chief Operating Officer and Executive Vice President

 

 

 

 

 

LICENSEE:

 

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

By:

/s/ Charles G. Dannis

 

 

Name:

Charles G. Dannis

 

 

Title:

Chairman of the Special Committee

 

[SIGNATURE PAGE TO LICENSE AGREEMENT]

 

--------------------------------------------------------------------------------